DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 365 (c) and claim for foreign priority under 35 U.S.C. 119 (a)-(d). The international application was filed as PCT/EP2019/083313, and the certified copy for foreign priority has been filed in parent Application DE 102018220997.9. Accordingly the earliest effective filing date was recognized as 12/02/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  On lines 1-2, the claim cites “said second layer consists of at least three partial layers” is objected to for being in improper form. The term consists is a closed loop term which excludes additional elements or steps; see MPEP § 2111.03 II. The phrase at least indicates an open term. After reviewing the claim as cited, the examiner recommends the amendment claim text as follows:
-- Claim 16 (new). The emblem arrangement according to claim 15, wherein said second layer further comprises a third partial layer[[s]] .-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dellock et al (US 20150217681 A1).
Re Claim 15:
Dellock discloses an emblem arrangement (decal 12, shown in at least Figs 1-3) for a motor vehicle (for vehicle 10, Fig 1), the emblem arrangement (12) comprising: 
an emblem support part (substrate 32 and adhesive layer 34, at least Fig 2); 
at least one luminous element (light-producing assembly 30 excluding 32, 34, and stability layer 54; shown in at least Fig 2) for illuminating the emblem arrangement (shown in Figs 1 and 3); and 
an element (adhesive layer 58, decorative layer 60, and protection layer 66) forming a brand emblem (shown in Fig 1 and described in at least ¶ 0017 as decal 12 is exemplarily patterned as a horse and accompanying text), said element (58, 60, and 66) being a layer 
wherein the translucent regions are formed to depict a shape of the brand emblem surface-wide  (specifically the brand emblem, “MUSTANG”), and
wherein: 
said layer structure (58, 60, and 66) includes a first layer (66) being a light permeable support structure transparent support sheet (described as clear plastics in at least ¶  024) and a second layer (58, 60) forming the translucent regions and the nontranslucent regions (shown in Fig 1 transposed with Figs 2-3 and described in at least ¶ 0026), said second layer (58, 60) having at least two partial layers lying on one another (shown in at least Fig 2 and described by the following) and including a first partial layer (60), defining the translucent regions and the nontranslucent regions (enabled by transparent ink 64 and opaque ink 62, respectively), and a second partial layer (58) being translucent (described in at least ¶ 0023 as substantially transparent).
With further regard to layer second layer (58, 60), Dellock at least suggest the second partial layer (58) having the same color as the translucent regions (64) of said first partial (60) layer since the color second partial layer (58) and the translucent region (64) for the following reasons: 
the color of light would be determined by the color produced by the light producing assembly 30 as shown in Fig 3 and described in ¶ 0026 as a single color and desired color;
substantially transparent in ¶ 0023
the translucent region (64) is described as comprising transparent ink in ¶ 0026. 
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Dellock as at least suggesting the second partial layer having the same color as the translucent regions of said first partial layer.
Re Claim 16:
Dellock further discloses wherein said second layer (58, 60) consists of at least three partial layers lying on one another (interpreted as further comprising a third partial layer (stability layer 54)), said first partial layer (60) forms the translucent regions (64) and the nontranslucent regions (62) and said at least one second and third partial layers (58 and 54) are configured to be translucent and have the same color as the translucent regions of the first partial layer (second partial layer (58) previously described in claim 15, above; third partial layer (54) is described below).
With further regard to the third partial layer (54), Dellock at least suggests said third partial layer (54) is configured to have the same color as the translucent regions (64) of said first partial layer (60) by at least the description of information regarding the construction of photoluminescent structures is disclosed in U.S. Pat. No. 8,232,533 to Kingsley et al (hereinafter “Kingsley”) and (in) studying the thermal stability of the polymer, in many cases, color change upon prolonged periods of exposure to heat is evidence of thermal degradation in Col 17, line 48 – Col 18, line 2 of Kingsley. Considering the two passages together, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the third layer (54) as not changing the color of light emitted, thereby translucent. Therefore, it would 
Re Claim 22:
With further regard to said layer structure (58, 60, and 66), Dellock at least suggest wherein said layer structure (58, 60, and 66) transmissive for radar beams by containing all of the claimed structure. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Dellock as at least suggesting said layer structure transmissive for radar beams. Further transmissive for radar beams does not contain patentable weight since apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc.).
Re Claim 28:
Dellock further discloses a motor vehicle (10), comprising at least one emblem arrangement (shown in Fig 1) according to claim 15 (see claim 15, above).

Allowable Subject Matter
Claims 17-21 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 17:
The closest prior art of record, Dellock, fails to disclose or suggest the combined structure and functionality of the cover glass as well as color of a partial layer closest to said peripheral wall has a highest brightness and a color of a partial layer farthest away from said peripheral wall has a lowest brightness as set forth in the claim.
Re Claims 18-19:
The claims contain allowable subject matter due to their dependence on intervening claim 17.
Re Claim 20:
The closest prior art of record, Dellock, fails to disclose or suggest the combined structure and functionality of the light guide as set forth in the claim.
RE Claim 21:
The closest prior art of record, Dellock, fails to disclose or suggest the combined structure and functionality of the strip-shaped sections as set forth in the claim.
Re Claim 23:
The closest prior art of record, Dellock, fails to disclose or suggest the combined structure and functionality of the semiconductor as set forth in the claim.
Re Claim 24:
The closest prior art of record, Dellock, fails to disclose or suggest the combined structure and functionality of the at least one circuit board as set forth in the claim.
Re Claim 25:
The closest prior art of record, Dellock, fails to disclose or suggest the combined structure and functionality of the light guide as set forth in the claim.


Re Claim 26:
The closest prior art of record, Dellock, fails to disclose or suggest the combined structure and functionality of the air gaps and the light guide as set forth in the claim.
RE Claim 27:
The closest prior art of record, Dellock, fails to disclose or suggest the combined structure and functionality of the annular light attenuation element and the cover glass as set forth in the claim.

Conclusion
The prior art made of record, below, but not relied upon, above is considered pertinent to applicant's disclosure.
The following prior art below disclose an emblem for a motor vehicle:
Takahashi et al (US 20060023468 A1), Wu et al (US 20120182722 A1), Salter et al (US 20150138809 A1), Salter et al (US 20170240100 A1), Salter et al (US 20170253194 A1), Salter et al (US 20180015877 A1), and Dellock et al (US 9607534 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875